

116 HR 7634 IH: Isolate COVID–19 Act of 2020
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7634IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Mr. Gonzalez of Ohio (for himself, Mr. Ryan, Mr. Joyce of Ohio, Mr. Gonzalez of Texas, and Mr. Gottheimer) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo reduce the spread of COVID–19 through payments to States to lease hotels to temporarily house, on a voluntary basis, eligible individuals, and for other purposes.1.Short titleThis Act may be cited as the Isolate COVID–19 Act of 2020.2.Reducing the spread of COVID–19 through payments to States to lease hotels to temporarily house eligible individuals(a)In generalThe Secretary of Health and Human Services may make payments to States to lease hotels to temporarily house, on a voluntary basis, eligible individuals.(b)FormulaThe Secretary shall allocate the amount appropriated to carry out this section pursuant to a formula developed by the Secretary that—(1)distributes the amount among the States that—(A)submit applications in accordance with subsection (c); and(B)are determined by the Secretary to need such payments; and(2)takes into consideration—(A)the number of active cases of individuals infected with COVID–19 in the applying State relative to the overall population of the State; and(B)the average income of individuals in the applying State relative to the average income of individuals in the United States.(c)Applications(1)In generalTo seek a payment under this section, a State shall submit an application to the Secretary at such time, in such manner, and containing such information and assurances as the Secretary may require.(2)ProcessThe Secretary shall—(A)not later than 15 days after the date of enactment of this Act, publish the process for States to apply for payments under this section; and(B)not later than 15 days after the submission of an application in accordance with such process, approve or disapprove the application.(3)ContentsThe Secretary shall require the application of a State under this section to include—(A)a plan for leasing hotels as described in subsection (a);(B)health guidelines which the State will require to be implemented to protect the staff of the hotels;(C)the rates to be paid to lease the hotels;(D)a plan to ensure that the hotels each have—(i)workplace safety standards for their staff;(ii)proper personal protective equipment and sanitation supplies;(iii)a cleaning protocol for rooms and facilities; and(iv)at least one qualified health care professional onsite or on call to monitor the health of individuals being housed at the hotels;(E)a plan to feed and provide other necessary materials to individuals described in subsection (a) at the hotels, including medications and hygiene products, without letting such individuals leave their rooms or accept visitors;(F)a plan to assist the hotels in removing individuals who attempt to continue their stay after the allotted time; (G)a plan for hospital networks, local health departments, and the hotels to coordinate on the exchange and protection of patient information in accordance with other applicable law;(H)a plan to effectively communicate the State’s program funded through this section to racial and ethnic minority groups and low-income communities; and(I)each funding assurance listed in subsection (e).(d)No responsibility for diet or administration of medicineNotwithstanding subsection (c)(3)(E), a contract between a State and a hotel pursuant to this section shall not make the hotel responsible for the diet of, or the administration of medications to, individuals described in subsection (a).(e)Funding assurancesAs a condition on receipt of a payment of this section, a State shall give such assurances as the Secretary may require that—(1)each contract between the State and a hotel pursuant to this section will be entered into on a voluntary basis, and no hotel will be required by the State to participate in the program under this section;(2)individuals described in subsection (a) will not be charged for their lodging at a hotel pursuant to this section, except that such individuals may be required to reimburse the costs of receiving food and beverages;(3)individuals described in subsection (a) will retain the option of self-isolating at home (including the option of checking out early and returning to their homes) rather than being required to stay at a hotel funded pursuant to this section;(4)before an individual is allowed to stay at a hotel pursuant to this section, the individual will be required to present, in such form and manner as may be required by the local department of health, documentation from a physician that the individual meets the criteria described in subsection (a);(5)any non-transient homeless population residing at a hotel will not be displaced for purposes of entering into or carrying out a contract between the State and the hotel under this section; and(6)the State will pay (from funds provided to the State under this section or from other State funds)—(A)at least 40 percent of the costs of the personal protective equipment and sanitation supplies needed by individuals staying at a hotel pursuant to this section and the staff of such hotel; and(B)all of the costs of having one or more qualified health care professionals described in subsection (c)(3)(D)(iii) for the provision of monitoring described in such subsection (whether by being onsite or on call).(f)ReviewAt the conclusion of the program under this section, the Inspector General of the Department of Health and Human Services shall—(1)review the program and activities of each State funded pursuant to this section; and(2)submit a report on the results of the review to—(A)the Committee on Energy and Commerce and the Committee on Ways and Means of the House of Representatives; and(B)the Committee on Finance and the Committee on Health, Education, Labor, and Pensions of the Senate.(g)Liability protection(1)In generalExcept as provided under paragraph (2), a hotel or member of the staff shall not be liable under Federal or State law for—(A)any harm caused by an act or omission in the provision of hotel services pursuant to this section; or(B)failing to keep an individual who is staying at a hotel pursuant to this section isolated from people other than the staff of the hotel and any qualified health care professional described in subsection (c)(3)(D)(iii). (2)ExceptionParagraph (1) does not apply in the case that the harm was caused by an act or omission constituting willful or criminal misconduct, gross negligence, reckless misconduct, or a conscious flagrant indifference to the rights or safety of the individual harmed. (h)DefinitionsIn this section:(1)The term eligible individual means an individual who is unable to self-isolate at home, does not require inpatient or outpatient health care treatment, and—(A)has a laboratory-confirmed case of COVID–19;(B)has a presumptive positive case of COVID–19; or(C)is a person under investigation who is displaying symptoms of COVID–19.(2)The terms Indian tribe and tribal organization have the meanings given to those terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(3)The term Secretary means the Secretary of Health and Human Services.(4)The term State includes each of 50 States, the District of Columbia, each Indian Tribe and tribal organization, Guam, American Samoa, the United States Virgin Islands, the Commonwealth of Puerto Rico, and the Commonwealth of the Northern Mariana Islands.(i)FundingTo carry out this section, there is authorized to be appropriated $1,000,000,000, to remain available through the earlier of—(1)the end of calendar year 2021; or(2)the end of the emergency period (as defined in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)). 